Colt, J.
The judge ruled, as matter of law, that the certificate, by which the plaintiff, intending to do business on her separate account, sought to protect her property, under the St. of 1862, a. 198, from the claims of creditors of her husband, was invalid on its face. It is objected to this certificate, that the nature of the business proposed to be done is not sufficiently set out.- But it is described as “ the general business of saloon keeper; ” and we cannot see, as matter of law, that these words are not sufficiently descriptive and definite, when applied to such a business, carried on in a country town or village. The description would seem to be quite as intelligible to the jury as the words grocer, innkeeper, storekeeper, and the like, and the certificate is not to be held insufficient in law for this reason. Exceptions sustained.